

 
Severance Agreement
 
THIS SEVERANCE AGREEMENT (the “Severance Agreement”) is entered into as of the
Effective Date (as defined below) between Lemonade, Inc. (together with any
Affiliate that may employ you from time to time, the “Company”) and Jorge
Espinel (“Executive” or “you”).
 
1.              Definitions. The following capitalized terms used herein shall
have the following meanings:
 
(a)           “Affiliate” means (a) any Subsidiary; and (b) any domestic
eligible entity that is disregarded, under Treasury Regulation
Section 301.7701-3, as an entity separate from either (i) the Company or
(ii) any Subsidiary.
 
(b)           “Annual Bonus” means the annual variable cash compensation you are
eligible to receive as determined from time to time by the Company, whether
acting through the Company’s Board of Directors (the “Board”), a committee
thereof or otherwise, based on the achievement of certain Company and/or
individual performance objectives.
 
(c)           “Base Pay” means your annual base compensation, as determined from
time to time by the Company, whether acting through the Board, a committee
thereof or otherwise, regardless of whether all or any portion thereof may be
deferred under any deferred compensation plan or program of the Company.
 
(d)           “Cause” means “Cause” (or any term of similar effect) as defined
in your employment agreement with the Company or any Affiliate if such an
agreement exists and contains a definition of Cause (or term of similar effect),
or, if no such agreement exists or such agreement does not contain a definition
of Cause (or term of similar effect), then Cause shall include, but not be
limited to: (i) your unauthorized use or disclosure of confidential information
or trade secrets of the Company or any Affiliate or any material breach of a
written agreement between the Holder and the Company or any Affiliate, including
without limitation a material breach of any employment, confidentiality,
non-compete, non-solicit or similar agreement; (ii) any refusal to carry out a
reasonable directive of the chief executive officer, the Board or your direct
supervisor, which involves the business of the Company and/or its Affiliates and
was capable of being lawfully performed; (iii) dismissal under the circumstances
defined in Section 16 and/or Section 17 of the Israeli Severance Pay Law, 1963;
(iv) embezzlement of funds of the Company and/or its Affiliates; your commission
of, indictment for or your entry of a plea of guilty or nolo contendere to, a
felony under the laws of the United States or any state thereof or any crime
involving dishonesty or moral turpitude (or any similar crime in any
jurisdiction outside the United States); (v) your gross negligence or willful
misconduct or your willful or repeated failure or refusal to substantially
perform assigned duties;; or (vi) any acts, omissions or statements by you which
the Company reasonably determines to be materially detrimental or damaging to
the reputation, operations, prospects or business relations of the Company or
any Affiliate.
 
(e)           “Change in Control” shall have the meaning set forth in the
Incentive Award Plan. Notwithstanding the foregoing, if a Change in Control
constitutes a payment or benefit event with respect to any payment or benefit
hereunder that provides for the deferral of compensation that is subject to
Section 409A, to the extent required to avoid the imposition of additional taxes
under Section 409A, such transaction or event will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A. 


(f)            “Change in Control Protection Period” means the period beginning
on the date three months prior to the consummation of the Change in Control and
ending on the first anniversary of such Change in Control.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.
 



--------------------------------------------------------------------------------



(h)           “Date of Termination” means the date of termination of your
employment for any reason.
 
(i)            “Disability” means “Disability” (or any term of similar effect)
as defined in your employment agreement with the Company or any Affiliate if
such an agreement exists and contains a definition of Disability (or term of
similar effect), or, if no such agreement exists or such agreement does not
contain a definition of Disability (or term of similar effect), then Disability
means an illness (mental or physical) or incapacity, which results in you being
unable to perform your duties as an employee of the Company for a period of one
hundred eighty (180) days, whether or not consecutive, in any twelve (12) month
period.
 
(j)            “Equity Awards” means all stock options, restricted stock units,
performance stock units and such other equity-based awards granted pursuant to
the Incentive Award Plan.  For the avoidance of doubt, “Equity Awards” shall not
include any cash or cash-based awards granted pursuant to the Incentive Award
Plan.
 
(k)           “Incentive Award Plan” means Lemonade, Inc. 2020 Incentive Award
Plan (or any successor equity incentive plan of the Company).
 
(l)            “Lemonade Entities” means Lemonade, Inc. and its direct and
indirect Subsidiaries.
 
(m)          “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain
 
2.              Term of Agreement. The term of this Agreement will commence as
of the closing of the Company’s initial public offering of stock pursuant to an
effective registration statement filed under the Securities Act of 1933, as
amended (the “Effective Date”) and shall continue in effect until your Date of
Termination.
 
3.              Termination and Eligibility for Severance.
 
(a)           Accrued Benefits.  Upon any termination of your employment, you
will be paid (i) any and all earned and unpaid portion of your Base Pay through
the Date of Termination; (ii) any accrued but unused vacation pay owed to you in
accordance with Company practices up to and including the Date of Termination;
and (iii) any allowable and unreimbursed business expenses incurred through the
Date of Termination that are supported by appropriate documentation in
accordance with the Company’s applicable expense reimbursement policies.
Hereafter, items (i) through (iii) in this Section 3 are referred to as “Accrued
Benefits.’’ If termination of your employment is for any reason other than by
the Company without Cause (other than due to death or Disability), you will be
entitled to receive only the Accrued Benefits.
 
(b)           Severance Payments and Benefits. Subject to Sections 3(c), 5 and 6
of the Agreement:
 


(i)            Non-CIC Severance Payments and Benefits.  If the Company
terminates your employment without Cause (other than as a result of your death
or Disability), in each case, outside of the Change in Control Protection
Period, then, in addition to the Accrued Benefits, the Company will provide you
the following severance and related post-termination benefits (the “Non-CIC
Severance Payments and Benefits”):
 
(1)           The Company shall, during the period beginning on the Date of
Termination and ending on the six (6)-month anniversary of the Date of
Termination, pay to you an amount equal to the sum of six (6) months of your
Base Pay as in effect immediately prior to



--------------------------------------------------------------------------------



the Date of Termination  and  fifty percent (50%) of your target Annual Bonus
for the calendar year in which the Date of Termination occurs (collectively, the
“Non-CIC Severance Payment”);
 
(2)         The Company shall pay you an amount equal to the aggregate sum of
the Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the period commencing on the Date of Termination and ending
on the sixth month anniversary thereof (as if you had remained employed and
based on coverage as of immediately prior to termination). For the avoidance of
doubt, if immediately prior to the termination of your employment you were
required to contribute towards the cost of premiums as a condition of receiving
such insurance, the payment hereunder will not cover any such contributions. The
cash payment provided for in this Section 3(b)(i)(2) or Section 3(b)(ii)(2), as
applicable, is referred to herein as the “Continued Benefit Payment”);
 
(3)         Unless otherwise explicitly set forth in the award agreement for the
applicable Equity Award, each outstanding unvested Equity Award held by you
immediately prior to the Date of Termination that is subject to vesting based
solely upon your continuous service with the Company that would have vested
during the six (6)-month period following the Date of Termination had you
remained employed shall remain outstanding and shall automatically vest and
become exercisable (as applicable) on the Severance Commencement Date; provided
that the Release Agreement has become effective and irrevocable as of such date
(the “Non-CIC Equity Benefit”); provided, further, that if the Release Agreement
has not become effective and irrevocable as of such date, such Equity Awards 
shall automatically be forfeited for no consideration on such date, and
 
(4)         Subject to the provisions of Sections 3(c) and 6, the Non-CIC
Severance Payment and Continued Benefit Payment shall be paid in equal
installments during the six (6)-month period following the Date of Termination
in accordance with the Company’s normal payroll practices beginning on the first
payroll date following the 60th day following the Date of Termination (such
payroll date, the “Severance Commencement Date”), and with the first installment
including any amounts that would have been paid had the Release Agreement been
effective and irrevocable on the Date of Termination.
 
(ii)           CIC Severance Payments and Benefits.  If the Company terminates
your employment without Cause (other than as a result of your death or
Disability), in each case, during the Change in Control Protection Period, then,
in addition to the Accrued Benefits (and, for the avoidance of doubt, in lieu of
the Non-CIC Severance Payments and Benefits), the Company will provide you the
following severance and related post-termination benefits (the “CIC Severance
Payments and Benefits”):
 
(1)           The Company shall pay you an amount equal to the sum of twelve
(12) months of your Base Pay as in effect immediately prior to the Date of
Termination
and your target Annual Bonus for the calendar year in which the Date of
Termination occurs, (collectively, the “CIC Severance Payment”);
 
(2)         The Company shall pay you an amount equal to the aggregate sum of
the Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the period commencing on the Date of Termination and ending
on the first anniversary thereof (as if you had remained employed and based on
coverage as of immediately prior to termination).  For the avoidance of doubt,
if immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, the payment hereunder will not cover any such contributions; and
 
(3)           Unless otherwise explicitly set forth in the award agreement for
the applicable Equity Award, any unvested Equity Awards outstanding immediately
prior to the Date



--------------------------------------------------------------------------------



of Termination shall automatically become fully vested and exercisable (as
applicable) on the Severance Commencement Date; provided that the Release
Agreement has become effective and irrevocable as of such date (the “CIC Equity
Benefit”); provided, further, that if the Release Agreement has not become
effective and irrevocable as of such date, such Equity Awards  shall
automatically be forfeited for no consideration on such date.
 
(4)         Subject to the provisions of Sections 3(c) and 6, the CIC Severance
Payment and the Continued Benefit Payments shall be paid in equal installments
during the twelve (12)-month period following the Date of Termination in
accordance with the Company’s normal payroll practices beginning on Severance
Commencement Date, and with the first installment including any amounts that
would have been paid had the Release Agreement been effective and irrevocable on
the Date of Termination shall be made in a lump sum on the Severance
Commencement Date.
 
(c)           Release.  Any amounts payable pursuant to Section 3(b)(i) or
Section 3(b)(ii), as applicable (collectively, the “Severance Benefits”), shall
be in lieu of notice or any other severance benefits to which you might
otherwise be entitled from any Lemonade Entity.  Notwithstanding anything to the
contrary herein, the Company’s provision of the Severance Benefits will be
contingent upon your timely execution and non-revocation of a general  waiver
and release of claims agreement in a form to be provided by the Company (a
“Release Agreement”), subject to the terms set forth herein. You will have
twenty-one (21) days (or, in the event that your termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967,
as amended), forty-five (45) days) following your receipt of the Release
Agreement to consider whether or not to accept it. If the Release Agreement is
signed and delivered by you to the Company, you will have seven (7) days from
the date of delivery to revoke your acceptance of such agreement (the
“Revocation Period”). If you do not timely execute or if you subsequently revoke
the Release Agreement, you shall be required to pay to the Company, immediately
upon demand therefor, the amount of any payments or benefits you received in
connection with any portion of Equity Awards that was eligible to vest pursuant
to Section 3(b) (including, without limitation, proceeds received or realized by
you from the sale or surrender of any shares underlying such Equity Awards in
connection with applicable tax withholding).
 
(d)           The provisions of this Section 3 shall supersede in their entirety
any severance payment provisions in any employment agreement, severance plan,
severance policy, severance program or other severance arrangement maintained by
the Company. The Company shall have no further obligation to you in the event of
termination of your employment for any reason at any time, other than those
obligations specifically set forth in this Section 3.
 
4.     Mitigation.  You shall not be required to mitigate the amount of any
payment or benefit provided for in Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in
Section 3 be reduced by any compensation earned by you as the result of
employment by another employer or by retirement benefits after the Date of
Termination or otherwise, subject to Section 5; provided, however, that any
loans, advances or other amounts owed by you to the Company may be offset by the
Company and its affiliates against amounts payable to you under Section 3 to the
greatest extent permitted by applicable law.
 
5.     Restrictive Covenants and Other Conditions.  You acknowledge and agree
that you are a party to that certain Proprietary Information, Assignment of
Inventions Non Disclosure and Non Compete Agreement, dated as of September 5,
2018, and such agreement remains in full force and effect (the “Restrictive
Covenant Agreement”). In the event of (a) your material breach of the
Restrictive Covenant Agreement, (b) your engagement in any act or omission after
the Date of Termination that would have constituted “Cause” under subsection
(i) of the definition thereof (without regard for any cure periods therein) for
termination of your employment had you remained employed after the Date of
Termination, or (c) the Company’s determination in good faith that facts or
circumstances existed on the Date of Termination that, if known by the Company
on the Date of Termination, would have constituted Cause, the Company shall be
entitled to cease all payments and benefits pursuant to Section 3(b),



--------------------------------------------------------------------------------



all Equity Awards that vested pursuant to Section 3(b) and any shares of Company
stock you received with respect thereto shall immediately be forfeited, without
payment therefor, and you shall be required to pay to the Company, immediately
upon demand therefor, the amount of any proceeds realized by you from the sale
of any such shares.
 
6.       Section 409A Tax Implications.  Any payments or benefits required to be
provided under this Agreement that is subject to Section 409A of the Code shall
be provided only after the date of your “separation from service” with the
Company as defined under Section 409A of the Code and the regulations and
guidance issued thereunder (collectively, “Section 409A”). The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under this Agreement:
 
(a)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Each installment of the payments and benefits
provided hereunder shall be treated as a separate “payment” for purposes of
Section 409A.  If and to the extent (i) any portion of any payment, compensation
or other benefit provided to you pursuant to this Agreement in connection with
your termination of employment constitutes “nonqualified deferred compensation”
within the meaning of Section 409A and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you agree
that you are bound, such portion of the payment, compensation or other benefit
shall not be paid until the first business day that is six (6) months plus one
(1) day or more after the date of “separation from service” (as determined under
Section 409A) (the “New Payment Date”), except such earlier date as Section 409A
may then permit.  The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.
 
(b)           The Company and its employees, agents and representatives make no
representations or warranty and shall have no liability to you or any other
person if any provisions of or payments, compensation or other benefits under
this Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A but do not satisfy the conditions of that section.
 
 
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date the Board determines that this Agreement may
be subject to Section 409A, the Board may (but is not obligated to), without
your consent, adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt this Agreement from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to this Agreement
or (ii) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A.
 
7.     Section 280G.  If any payment or benefit you would receive or retain
under this Severance Agreement, when combined with any other payment or benefit
you receive or retain in connection with a “change in control event” within the
meaning of Section 280G of the Code and the regulations and guidance thereunder
(“Section 280G”), would (a) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (b) but for this Section 7, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either payable in full or in such lesser amount as would result
in no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. All
determinations required to be made under this Section 7, including whether and
to what extent the Payment shall be reduced and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm or consulting firm experience in matters
regarding Section 280G of the Code as may be designated by the Company (the
“280G Advisor”). The 280G Advisor shall provide detailed supporting calculations
both to you and the Company at such time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any final determination by the



--------------------------------------------------------------------------------



280G Advisor shall be binding upon you and the Company. For purposes of making
the calculations required by this Section 7, the 280G Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.
 
8.     Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges that the Company is required to withhold. The Company
shall be entitled to rely on an opinion or advice of counsel if any questions as
to the amount or requirement of withholding arise.
 
9.              Miscellaneous.
 
(a)                                 This Agreement, together with any written
employment agreement or offer letter to which you may be a party and any
agreements referenced herein, will constitute our entire agreement as to your
employment by the Company and will supersede any prior agreements or
understandings, whether in writing or oral, with respect to the subject matter
hereof, other than with respect to any agreements between you and the Company
with respect to confidential information, intellectual property,
non-competition, non-solicitation, non-disparagement, nondisclosure of
proprietary information, inventions and injunctive relief, including, without
limitation, the Restrictive Covenant Agreement); provided that
Section 9(f) supersedes and replaces any prior dispute resolution provisions in
any other prior agreement between you and the Company (including, without
limitation, the Restrictive Covenant Agreement).
  
(b)                                 This Agreement may be executed in more than
one counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.
 
(c)                                  The provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable and except to the extent
necessary to reform or delete such illegal or unenforceable provision, this
Agreement shall remain unmodified and in full force and effect.
 
(d)                                 This Agreement is personal in nature and
neither of the parties hereto shall, without the written consent of the other,
assign or otherwise transfer this Agreement or its obligations, duties and
rights under this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.
 
(e)                                  All notices shall be in writing and shall
be delivered personally (including by courier), sent by facsimile transmission
(with appropriate documented receipt thereof), by overnight receipted courier
service (such as UPS or Federal Express) or sent by certified, registered or
express mail, postage prepaid, to the Company at the following address:
Lemonade, Inc., 5 Crosby Street, 3rd Floor, Attn: Head of Legal, and to you at
the most current address we have in your employment file.  Any such notice shall
be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit in the
mail.  Any party may, by notice given in accordance with this paragraph to the
other party, designate another address or person for receipt of notices
hereunder.
 
(f)                                   Arbitration.  Notwithstanding anything to
the contrary (including, without limitation, any other written agreement by and
between you and any Lemonade Entity):
 



--------------------------------------------------------------------------------



i.                  Any controversy, dispute or claim arising out of or relating
to this Agreement or the breach hereof (a “Dispute”) which cannot be settled by
mutual agreement will be finally settled by binding arbitration in New York,
under the jurisdiction of the American Arbitration Association or other mutually
agreeable alternative arbitration dispute resolution service, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association or other selected service, modified only as herein
expressly provided.  The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.
 
ii.               The decision of the arbitrator on the points in dispute will
be final, non-appealable and binding, and judgment on the award may be entered
in any court having jurisdiction thereof.
 
iii.            The fees and expenses of the arbitrator will be shared equally
by the parties, and each party will bear the fees and expenses of its own
attorney in connection with any Dispute; provided that, to the extent the
arbitrator determines you have prevailed on at least one material issue involved
in any Dispute commencing during the Change in Control Protection Period, the
Company shall reimburse you for all reasonable attorneys’ fees in connection
with such Dispute.
 
iv.           The parties agree that this Section 9(f) has been included to
resolve any Disputes, and that this Section 9(f) will be grounds for dismissal
of any court action commenced by either party with respect to this Agreement,
other than post-arbitration actions seeking to enforce an arbitration award or
actions seeking an injunction or temporary restraining order.  In the event that
any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a Dispute to proceed, the parties
hereto hereby waive, to the maximum extent allowed by law, any and all right to
a trial by jury in or with respect to such litigation.
 
v.              The parties will keep confidential, and will not disclose to any
person, except as may be required by law or the rules and regulations of the
Securities and Exchange Commission or other government agencies, the existence
of any controversy hereunder, the referral of any such controversy to
arbitration or the status or resolution thereof.
 
(g)                                  This Agreement shall be governed by and
interpreted in accordance with the laws of New York, without regard to the
conflict of laws provisions thereof or of any other jurisdiction.
 
10.  Acceptance. You may accept the terms and conditions described herein by
confirming your acceptance in writing.  Please send your countersignature to
this Agreement to the Company, or via e-mail to me, which execution will
evidence your agreement with the terms and conditions set forth herein.
 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.
 

EXECUTIVE: /s/ Jorge Espinel  Jorge Espinel  Chief Business Development
Officer   COMPANY:    By:/s/ Shai Wininger   Name: Shai Wininger  Title:
President, Chief Operating Officer and Secretary 

 



